DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive.
The Applicant argues, “Ferren describes an “autonomous control system [that] can detect an outage of one or more sensors or information sources.” Ferren, para. [0043]. Hu describes a system “for handling sensor failures in autonomous driving vehicles,” (Hu, Abstract) which may “result[s] in a delay for sensor data to be received by an appropriate module.” Alu, para. [0017]. 
However, neither Ferren, nor Hu, teaches or suggests, determining an event comprising “determining that the data received from the first system is older than a threshold age, wherein the threshold age is based at least in part on a type of the data or a frequency at which the data is published by the first system,” or “determining that the data has not been received from the first system for a threshold amount of time, wherein the threshold amount of time is based at least in part on the type of the data or a frequency at which the data is published,” as recited in amended claim 1. (Emphasis added).”
The Examiner respectfully disagrees. Considering the reference as a whole, claim 3 languages of Hu teaches “wherein detecting the sensor failure comprises detecting no data received from a sensor, a longer delay in receiving data from a sensor, or a standard deviation in data generated by a sensor, wherein the standard deviation is greater than a predetermined threshold.” Therefore, Hu teaches the type of data (sensor data) and determining if data of delay is greater than a predetermined threshold. Therefore, the combination of Ferren and Hu teaches amended claim limitations of “determining that the data received from the first system is older than a threshold age, wherein the threshold age is based at least in part on a type of the data or a frequency at which the data is published by the first system,” or “determining that the data has not been received from the first system for a threshold amount of time, wherein the threshold amount of time is based at least in part on the type of the data or a frequency at which the data is published.”

/IG T AN/            Primary Examiner, Art Unit 3662